DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 16 objected to because of the following informalities:  It appears that this claim should be dependent from claim 15 and not claim 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-9, 11, 13, 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policicchio (USPN 7028364) in view of Gibbs (USPN 4823427).
With regards to claim 1 and 15, Policicchio teaches a mop comprising a mop head frame (figure 1) having a top, bottom and at least one opening (40) located on the top of the mop head frame.  There is a mop head (col. 32, lines 25-39) having a generally rectangular shape with two opposing long sides and two opposing short sides.  
Policicchio teaches all the essential elements of the claimed invention however fails to teach that the ends of the long sides located nearest to the two short sides are secured together by lamination.  
First, this is a product-by- process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. Thus, the lamination limitation holds no patentable weight.
Second, it is known in the art to use lamination as a means for securing parts of a cleaning pad together.  Gibbs teaches a cleaning pad with ends that are heat and pressure sealed (which is lamination) (col. 7, lines 52-58 and col. 8, lines 1-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Policicchio’s mop head to that the ends are sealed as taught by Gibbs to further secure the mop head to the mop head frame.  
With regards to claim 2 and 16, the mop head further comprises a snap fastener adjacent to and along the long sides of the mop head (figure 29; col. 32, lines 36-38).
With regards to claim 3, there is a removable press clip contained within the opening on the mop frame (40).  
With regards to claim 4, the press clip is flexible and generally star shaped having a small open center and a plurality of slits extending from the open center (figure 2, 40).
With regards to claim 5, the opening on the top of the mop head is flexible and generally star shaped having a small open center and a plurality of slits extending from the small open center (figure 2, 40).
With regards to claim 8, the mop head frame is rectangular (figure 2).
With regards to claim 9, there is a handle (20) that is removable from the frame (anything is removable once; however the figures appear to show that the handle is threaded to the pivoting neck).
With regards to claim 11, there is a neck extending from the top of the mop head frame (figure 2; pivoting portion between the head and the handle).
With regards to claim 13, the handle is removably attached to the neck of the mop head frame (anything is removable once; however the figures appear to show that the handle is threaded to the neck). 
Claim 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policicchio (USPN 7028364) and Gibbs (USPN 4823427) further in view of Nobile (PGPub 200902230009).
Policicchio and Gibbs teach all the essential elements of the claimed invention however fail to teach a fine foam layer encased between top and bottom layers of a cleanroom polyester fabric. Nobile teaches a clean room mop comprising a mop head that has a polyester fabric secured to a foam layer so that all surfaces of the foam are covered by the polyester fabric (paragraph 0016).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the mop head of Policicchio with a mop head that is a foam pad covered by a polyester fabric as taught by Nobile since it has been held within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. The types of material used for the mop head are clearly dependent on the use of the mop head. Therefore, choosing the correct material is an obvious engineering choice depending on where the mop will be used.
Claim 10 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policicchio (USPN 7028364) and Gibbs (USPN 4823427) further in view of MacMillan (USPN 6367121).
Policicchio teaches all the essential elements of the claimed invention however fails to teach that the handle is a telescoping handle. MacMillan teaches a handle that is telescoping (11/12).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the handle of Policicchio so that the handle is telescoping as taught by MacMillan to allow the length of the handle to be adjusted based on the needs to the user.
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policicchio (USPN 7028364) and Gibbs (USPN 4823427) further in view of Streutker (USPN 20060000041).
Policicchio teaches all the essential elements of the claimed invention however fails to teach that the mop head frame comprises a lock member for locking the mop head frame in various positions. Streutker teaches a mop head frame with a lock member for locking the mop head frame in a horizontal position in relation to the handle when the handle is located in a vertical position (paragraph 0076-0078).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Policicchio so that the handle will lock in various positions with respect to the mop head handle as taught by Streutker to prevent the mop head from twisting or becoming unstable as the cleaning implement is moved across the surface being cleaned.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 110331368. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are fully encompassed by the limitations of patent ‘368.  As for the limitation of lamination, as stated above, this is a product by process claim and determination of patentability is based on the product itself.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10682033. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are fully encompassed by the limitations of patent ‘033.  As for the limitation of lamination, as stated above, this is a product by process claim and determination of patentability is based on the product itself.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-11, 21, 25, 27, 30 of U.S. Patent No. 8844089. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present invention are fully encompassed by the limitations of patent ‘089.  As for the limitation of lamination, as stated above, this is a product by process claim and determination of patentability is based on the product itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723